                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                4:98CR3058

     vs.
                                                              ORDER
MARCUS L. HITZ,

                  Defendant.

IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 117), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at CenterPointe/Campus
           for Hope in Omaha, Nebraska and participate in that facility’s
           substance abuse treatment program. The defendant shall fully
           comply with the requirements of defendant’s treatment plan and all
           rules of the CenterPointe/Campus for Hope facility. If the defendant
           is discharged from the facility for any reason whatsoever, or leaves
           the premises of the facility without authorization, Defendant shall
           promptly report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-reports
           upon discharge or leaving the facility, the United States Marshal,
           and/or any law enforcement officer is hereby authorized and
           ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court.

3)   The defendant shall arrive at CenterPointe/Campus for Hope in Omaha,
     Nebraska by 10:00 a.m. on August 27, 2019.              Defense counsel shall
     communicate with the Marshal to arrange for Defendant’s release to the Federal
     Public Defenders Office for transport to CenterPointe/Campus for Hope.


     August 19, 2019.                  BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
